DETAILED ACTION
The following is a Notice of Allowability after Examiner’s Amendment in response to the Amendment after Final Rejection received on 9 August 2021.  Claims 1, 5, 7-10, 12-14 and 18-20 have been previously amended.  Claims 2, 4, 15 and 17 have been previously cancelled. Claim 23 has been cancelled.  Claims 1, 3, 5-14, 16 and 18-22 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher R. Carroll, Reg. No. 52,700, on 24 August 2021.

The application has been amended as follows: 
IN THE CLAIMS:
22.          (Currently amended)     The method of claim 21, further comprising:
re-charging the one or more energy storage devices by transferring supplemental electric energy according to the control signals from the power distribution grid to the one or more energy storage devices 

REASONS FOR ALLOWANCE
Claims 1, 3, 5-14, 16 and 18-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
As per claim 1, the prior art of record taken alone or in combination fails to teach the communication interface is configured to selectively charge one or more energy storage devices that are included in the one or more charging stations, wherein the one or more processors of the control unit are configured to generate control signals for communication by the communication interface to the one or more charging stations to control transfer of electric power from the one or more charging stations to the power distribution grid based at least in part on one or more scheduled times that one or more electric machines are to draw the electric power from the power distribution grid via the one or more charging stations and one or more draw magnitudes that the one or more electric machines are scheduled to draw the electric power from the power distribution grid via the one or more charging stations.
As per claim 14, the prior art of record taken alone or in combination fails to teach with one or more processors of a control unit, generating control signals for controlling transfer of electric power from one or more charging stations to a power distribution grid that is electrically coupled to the one or more charging stations, the one or more charging stations configured to selectively charge one or more energy storage devices that are included in the one or more charging stations, wherein the control signals are generated based at least in part on one or more scheduled times .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to charging and discharging of electric vehicles:
	USPN 11,034,255 B2 to Ben David et al.
US Pub. No. 2021/0218249 A1 to DONG et al.
	US Pub. No. 2021/0203177 A1 to Peng

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        24 August 2021